Title: From George Washington to George Gale, 21 September 1792
From: Washington, George
To: Gale, George


(Private) 
Dear Sir,Mount Vernon Sep. 21st 1792  
Your letter of the 4th Instt came duly to hand, but previous to the receipt of it I had been under the necessity of giving the Secy of the Treasury some direction for the Commd of the Revenue Cutter of Maryland, I am not less obliged however by the trouble you have been at to obtain the information you gave me on this point.
I would thank you for relating, in as precise terms as you can recollect, what you told me (as I passed through Baltimore) Colo. Mercer had said of my Sentiments respecting his Speeches opinions & Conduct in Congress—and the manner in which he had come at or had understood them to be mine. With much esteem I am—Dr Sir Yr Obedt Hble Servt

Go: Washington

